PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,128,369
Issue Date: September 8, 2015
Application No. 13/319,003
Filing or 371(c) Date: 17 Jan 2012
For: 	METHOD FOR APPLYING OPTICAL FILTER STRUCTURES ONTO A CARRIER SUBSTRATE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed November 25, 2020, requesting issuance of duplicate Letters Patent for the above-identified patent and a decision under 37 CFR 1.182 to expedite petition.

The petitions are GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

As authorized, the $420 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s credit card.

Telephone inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to RoChaun Hardwick in the Office of Data Management at (703) 756-1411.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.




/TERRI S JOHNSON/Paralegal Specialist, OPET